Citation Nr: 1202355	
Decision Date: 01/23/12    Archive Date: 02/07/12	

DOCKET NO.  09-34 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The Veteran had active service from August 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the VARO in San Diego, California, that denied reopening the Veteran's claim of entitlement to service connection for PTSD and denied her claim for entitlement to service connection for depression.  

In October 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing proceedings is of record and has been reviewed.  

The Board notes that the RO has characterized the claim as one for service connection for major depressive disorder and another for service connection for PTSD based on new and material evidence.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disability should not be limited to consideration of a specific diagnosis where the evidence suggests a claim of broader scope.  In other words, the Court found, in this case, that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the symptoms his medical condition, whatever it is, causes him.  Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, to include PTSD and/or depression, that is etiologically related to his military service.  The issue listed on the title page is characterized to reflect this.  

The decision set forth below grants the application to reopen the claim for service connection for a chronic acquired psychiatric disorder.  The underlying issue for service connection for a psychiatric disorder on the merits is addressed in the remand portion of the decision below and is REMANDED to the RO by way of the Appeals Management Center (AMC) in Washington, D.C.  


FINDINGS OF FACT

1.  Service connection for PTSD and for bipolar disorder was denied by rating decision dated in May 2002.  It was held that there was no confirmed stressor, and while there was an episode of depression in service, no chronic pathology was noted.  The Veteran was informed of the determination and of a right to appeal the same month.  She did not do so.  

2.  The Veteran filed a claim to reopen the issue of entitlement to service connection for PTSD with depression in October 2007.  

3.  Evidence associated with the file since the May 2002 denial is not cumulative or redundant of previously reviewed evidence, and relates to previously unestablished facts.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision denying service connection for PTSD and for a bipolar disorder is final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.104, 20.1103 (2011).  

2.  Since entry of the decision in May 2002, new and material evidence has been received by VA with which to reopen a previously denied claim for service connection for a chronic acquired psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  

Application to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed time period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2011).  

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence has been presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, the VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial on the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating a claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is assigned to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance).  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Factual Background and Analysis

A review of the record reveals that by rating decision dated in May 2002, service connection for PTSD and for a bipolar disorder was denied on the basis that the service treatment records and various statements did not show sufficient evidence to confirm an inservice stressor and the treatment records did not show a confirmed diagnosis of PTSD.  With regard to a bipolar disorder, it was noted that service treatment records show the Veteran complained of depression on one occasion in August 1982, but no diagnosis was made and no chronic condition was shown.  

Pertinent evidence added to the claims file since the 2002 decision includes VA treatment records and private medical records.  Those records include an April 2008 statement from a physician at a university outpatient psychiatric service clinic indicating that the Veteran was being treated with medication and weekly psychotherapy for PTSD with depressed mood.  The physician stated that the PTSD diagnosis "is related, in part, to sexual trauma which occurred in 1983-1984 while the patient was serving in the military."  Other medical evidence refers to different psychiatric diagnoses in addition to the PTSD.  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for an acquired psychiatric disorder.  At the time of the 2002 rating decision, the Veteran did not have a diagnosis of PTSD.  

The Board finds that the evidence added to the file is "new" in that it was not before agency decisionmakers at the time of the 2002 final denial of the claim for service connection, and is not duplicative of cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it is probative in regard to the claim.  In other words, the evidence tends to establish an unestablished fact, namely, that the Veteran has PTSD at the present time that is related to her active service.  The recent evidentiary submissions, reviewed in the context of the prior denial, cure the evidentiary defects that previously existed.  Therefore, the application to reopen the claim for service connection for a chronic acquired psychiatric disability is granted.  The reopened claim for entitlement to service connection for chronic acquired psychiatric disorder, to include PTSD, is the subject of the remand below.  


ORDER

New and material evidence having been received, the claim for service connection for a chronic acquired psychiatric disorder is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

In view of the favorable decision above, and VA's duty to assist, the case is REMANDED to the RO.  

As noted above, the Board notes that the claim should be recharacterized as a single claim for service connection for a chronic acquired psychiatric disorder, however classified.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stated the scope of the mental health disability claim includes any mental disability that may reasonably be encompassed by the claim and a description of the claim, reported symptoms, and other information of record.  

At her October 2011 hearing, the Veteran testified that she received treatment in "Marysville" shortly after service.  (Transcript, page 10)  It is not clear if this location in Marysville is part of the Sutter-Yuba Mental Health Services in Yuba City, California, or not.  In a communication of record received in February 2009, she reported that she received treatment "approximately 1985" for depression at the Sutter-Yuba Mental Health Services in Yuba City.  However, a March 2009 communication from the medical records advisor at that facility indicated that a search of the files was unsuccessful in locating a file on the Veteran.  The Board notes that the record also contains a March 2009 communication from The Camp, 3192 Glen Canyon Road, Post Office Box 66569, Scotts Valley, California, indicating that an extensive search for records with regard to the Veteran was performed and no record was found with regard to any treatment or evaluation at that location.  

The Board notes the Veteran has never been accorded a compensation and rating examination by VA for psychiatric purposes.  The record shows there is evidence of a current disability, the Veteran was seen on one occasion in service for depression, and she has provided lay testimony of symptoms in service and post service.  As such, the Board finds she has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be asked to provide the names, addresses, and approximate dates of treatment of all medical care providers, both VA and non-VA, who have treated her for psychiatric purposes since her discharge from service in 1984.  Records from the university clinic should be among those obtained.  It should be indicated whether she might have been treated under a married, maiden, or other name.  After she has signed any appropriate releases, records should be obtained and associated with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file.  If any records are not available, the Veteran herself should be notified of such in accordance with the provisions of 38 C.F.R. § 3.159(e).  She should be asked to provide any records in her possession of any medication she might have been taking in the 1980's and 1990's or any other information she might have with regard to psychiatric treatment she received in the years following service.  

2.  Therefore, the Veteran should be afforded an examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  With respect to each diagnosed acquired psychiatric disorder currently present, the examiner should provide an opinion with respect to each disorder as to whether there is a 50 percent or greater probability that the disorder is etiologically related to the Veteran's active service (to include whether a psychosis is shown to have manifested within one year after separation, and if so, to what degree).  The complete rationale for any opinion expressed should be provided.  If the conclusion cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and provide specific reasons why.  The examiner is asked to address the inconsistencies reported at various times by the Veteran with regard to her psychiatric history.  

3.  After compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be given an opportunity for response before the case is returned to the Board.  

4.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless notified by VA.  However, she is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information and/or by attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


